Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2 July 2020 with respect to the 101 rejection have been fully considered but they are not persuasive. 	Applicant argues the present claims provide a vast improvement over existing systems on page 11 of the Remarks, which was previously addressed in the Final rejection page 16. The process essentially describes receiving a transaction message and determining where to rout the transaction message based on the type of transaction message it is, which is considered a certain method of organizing human activity because it involves business relations between multiple parties, is a commercial interaction, and a fundamental economic practice (that of routing payments). Additionally, but for the recitation of computer components, a human could reasonably perform such a selection process. 	Applicant argues the claims are integrated into a practical application because the claims recite a specific improvement over known systems. The Examiner disagrees because the additional limitation do not contain a specific improvement and merely contain instructions to implement the abstract idea on a computer or using the computer as a tool to perform the abstract idea. 	Applicant argues the previous rejection did not meet the Berkheimer memo standards, but this is clearly incorrect as the MPEP is cited on pages 3-4 of the rejection which is number 2 of the types of support. Applicant additionally argues the Bascom . 
Applicant's arguments filed 2 July 2020 with respect to the 103 rejection have been fully considered but they are not persuasive.  the Puth does not disclose multiple transaction types wherein each is a separate system configured to process payment transactions. A 112(b) rejection has been added and the claims are interpreted in light of the rejection based on the disclosure or lack thereof in the specification. Additionally, the Applicant has not considered the rejection as presented and instead has focused on single aspects of the cited references which are not cited in the prior rejection. The reference Johnsrud does disclose the multiple types of transaction in reference to the type of data to be identified in the limitation. 	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-12, 14-16, 18, 19, 21, and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite the limitation “wherein each of the multiple transactions types is a separate system configured to process payment transactions” is vague and indefinite. The limitation is unclear because a type of transaction cannot be a separate system and the specification does not describe this limitation or define it, in fact “separate” is not recited in the specification. The Examiner is interpreting the limitation under the broadest reasonable interpretation to mean the transaction types are different from each other.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-12, 14-16, 18, 19, 21, and 22 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1: The independent claims are directed to a method and a system respectively. Thus, the claims fall within the four statutory categories of patent eligible subject matter.
	Step 2A, Prong One: The claims recite the limitations, "storing, a plurality of action events, wherein each action event is associated with one of a plurality of data types and includes one or more executable processes; storing, each of the one or more executable processes corresponding to each of the plurality of action events, and wherein each of the plurality of action events corresponds to a transaction type; receiving, by a receiver of the processing server, a data message from a third party system, and wherein the received data message is transmitted to the authorization 
	Step 2A, Prong Two: The independent claims recite additional elements in the form of a memory, a processing server, a receiver, a processing device, a transmitter, and an authorization system. The dependent claims recite additional limitations in the form of a module and a payment network. These additional elements are recited at a high level of generality and constitute generic computer components that perform the abstract idea. Mere instructions to implement an abstract idea on a generic computer, or using a computer as a tool to perform an abstract idea, is not indicative of the abstract 
	Step 2B: The claims do not amount to significantly more than the judicial exception because as was described previously the additional elements constitute generic computer components performing an abstract idea at a high level of generality. Further, the MPEP in 2106.05(d) evidences that the elements of receiving, storing, transmitting data (messages) over a network are well-understood, routine and conventional, see MPEP 2106.05(d) II (i) and (iv); and are thus insignificant extra solution activity. Additionally, the specification at [0059]-[0070] describe the computer components as almost any computer including both hardware and software as well as general purpose processors.  Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
	The dependent claims do not recite additional limitations beyond those identified as the judicial exception in the independent claims that would qualify as significantly more. The dependent claims recite limitations that embellish or elaborate the judicial exception rather than recite limitations that qualify as significantly more. The dependent 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, 14-17, 19-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0327088 Puthupparambil (herein 'Puth') in view of US 2017/0243177 Johnsrud .

As per Claims 1 and 9: 
	The following limitations are disclosed by Puth: A method for intelligent switching for multiple transaction types, comprising: storing, in a memory of a processing server, a plurality of action events, wherein each action event is associated with one of a plurality of data types and includes one or more corresponding executable processes; (See 
	storing, in the memory of the processing server, each of the one or more executable processes corresponding to each of the plurality of action events, and wherein each of the plurality of action events corresponds to a transaction type; (See [0014] which teaches that a range of IP protocols may be stored and used to carry out the action events described. [0015] describes how servers route the transaction based on the international or local nature of the transaction. The "transaction type" in this instance is whether it is a local or international transaction.)
	receiving, by a receiver of the processing server, a data message from a third party system; (See [0015] which teaches that transaction data is received at part 14 of fig. 1 from part 12 of fig. 1.) and wherein the received data message is transmitted to the authorization system using infrastructure associated with the specific data type; (See [0015] which describes how the transaction request is transmitted to infrastructure associated with an international server or a local server when it is received by the communication gateway.) 	identifying, by a processing device of the processing server, a specific data type of the data message; (See [0015] which teaches that the communication gateway identifies a plurality of specific data types like information material to the current transaction, the issuing bank information, the issuing bank host server, and other information. Then it uses this information to identify a specific data type: the local or international nature of the transaction.) the specific data type of the data message being 
	executing the specific action event includes executing each of the one or more corresponding executable processes, (See [0014] which teaches that a range of IP protocols may be stored and used to carry out the action events described. Also see [0016] which teaches that an SSL session, a secure public network, is used.)
	at least one of the one or more corresponding executable processes includes transmitting, by a transmitter of the processing server, the received data message to an authorization system associated with the specific data type, (See [0014]-[0017] which describes how the communication gateway 14 sends the transaction data message to authorization host servers 16 or 18 that are associated with local or international transactions.) and 	the plurality of data types includes at least a financial transaction message (See 
	Puth discloses a transaction routing system that takes in certain data about the transaction and routes it accordingly. Puth, however, does not disclose the following limitation while Johnsrud does teach the following limitation: the multiple transaction types including at least a credit card transaction, a wire transfer, and a blockchain transaction  ([0096])	and an automated clearing house message. (See [0096] which expressly teaches that different qualities or attributes may be used to route authorization messages. It specifically mentions ACH, or an automated clearing house, as a potential route. Also see fig. 6A.) 	Johnsrud teaches that a transaction routing system can include a route designated for an automated clearing house while Puth merely states that it is for a financial transaction. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the transaction routing system of Puth a feature to use the routing system in an ACH transaction as in Johnsrud because the claimed invention amounts to a combination of old elements, and in the combination the old elements would perform the same function as they would separately; namely, using a transaction routing system for a financial transaction or an ACH transaction. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine these references so that the transaction routing system could handle more types of transactions.


The following limitations are disclosed by Puth: Most of the limitations of claims 1 and 9, upon which claims 2 and 10 depend respectively.
Puth discloses a transaction routing system that takes in certain data about the
transaction and routes it accordingly. Puth, however, does not disclose the following
limitation while Johnsrud does teach the following limitation:	One of the limitations of claims 1 and 9, upon which claims 2 and 10 depend respectively.
	The method of claim 1, wherein the plurality of data types further includes a blockchain message. (See [0087] which describes how a blockchain message can be utilized to route payment settlements based on the preferences of the customer. Also see fig. 6B.)
	Johnsrud teaches that a transaction routing system can include a route designated for an automated clearing house while Puth merely states that it is for a financial transaction. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the transaction routing system of Puth a feature to use the routing system in an ACH transaction and blockchain transaction as in Johnsrud because the claimed invention amounts to a combination of old elements, and in the combination the old elements would perform the same function as they would separately; namely, using a transaction routing system for a financial transaction, an ACH transaction, or a blockchain transaction. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine these references so that the transaction routing system could handle more types of transactions.

As per Claims 3 and 11:
	The following limitations are further disclosed by Puth: the method of claim 1, wherein the received data message is formatted according to an ISO 8583 or ISO 20022 standard. (See [0014]-0015] which teaches that a financial transaction message is sent and that ISO 8583 protocol can be used to do it.)

As per Claims 4 and 12:
	The following limitations are disclosed by Puth: Most of the limitations of claims 1 and 9, upon which claims 2 and 10 depend respectively.
	Puth discloses a transaction routing system that takes in certain data about the
transaction and routes it accordingly. Puth, however, does not disclose the following
limitation while Johnsrud does teach the following limitation: 	One of the limitations of claims 1 and 9, upon which claims 2 and 10 depend respectively. 	The method of claim 1, wherein the authorization system is a module included in the processing server. (See fig. 4, which shows a financial institution system's processing server which has an authentication application 460 found within it.) 	Johnsrud teaches that an authentication or authorization system can be included inside of a bank institution's processing server. 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the transaction routing system of Puth a feature that identifies the authorization system and processing server together as in Johnsrud because the claimed invention merely eliminates the intermediary server and has the 

As per Claims 6 and 14:
	The following limitations are further disclosed by Puth: The method of claim 5, wherein the infrastructure is payment rails associated with a payment network. (See [0014]-[0017] which teaches that the specific data type that the routing depends on is the financial transaction message from part 12 of fig. 1. With particular attention to [0014] it describes payment networks that act as infrastructure to carry out the financial transaction.)

AS per Claims 7 and 15:
	The following limitations are further disclosed by Puth: The method of claim 1, wherein each specific data type is associated with a plurality of authorization systems, and each of the plurality of authorization systems is assigned to a specific geographic region. (See [0014]-[0017] and the paragraphs describing fig. 2. The data types are associated with a plurality of authorization systems in the form of local and international servers and these servers are assigned to specific geographic locations.)

As per Claims 8 and 16:


As per Claims 17 and 20
	Please see the response to claims 1 and 9. upon which claims 17 and 20 depend, to see the specific limitations disclosed by Puth and taught by Johnsrud along with the Graham v. Deere motivation statement for combining the two references. The
following limitations are not disclosed by Puth, while they are taught by Johnsrud: the method of claim 1, wherein the multiple transaction types comprises at least a credit card transaction, a wire transfer, and a blockchain transaction. (See [0096] which describes the server deciding between at least wire transfer and credit transactions. See [0104] which describes how the user can request that a smart contracts reward program be used to carry out a transaction. Thus, it includes a blockchain transaction.)
	Johnsrud teaches that a server can decide to route a transaction between options like a wire transfer, a credit card transaction, or a blockchain transaction. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the transaction routing system of Puth a feature that explicitly states that various routes a transaction could take as in Johnsrud because the claimed 

As per Claims 19 and 22:
	Please see the response to claims 1 and 9 upon which claims 19 and 22 depend, to see the specific limitations disclosed by Puth and taught by Johnsrud along with the Graham v. Deere motivation statement for combining the two references. The following limitations are not disclosed by Puth, while they are taught by Johnsrud: the method of claim 1, further comprising: receiving, by the receiver of the processing server, the received data messages from third party systems for each of the multiple transaction types (See [0096] which describes how a server receives data messages and then decides which way to route the messages based on user preferences.)
	Johnsrud teaches that a server can decide to route a transaction between options like a wire transfer, a credit card transaction, or a blockchain transaction. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the transaction routing system of Puth a feature that explicitly states that various routes a transaction could take as in Johnsrud because the claimed invention is merely a combination of old elements, and in the combination the elements perform the same function as they would separately; namely, there are various payment .

Claims 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puth US 2009/0327088 in view of Johnsrud US 2017/0243177 further in view of Rodkey US 20170178245.
As per Claims 18 and 21:
	Please see the response to claims 1 and 9. upon which claims 18 and 21 depend, to see the specific limitations disclosed by Puth and taught by Johnsrud as well as the Graham v.. Deere motivation statement for combining the two references. The following limitations are further disclosed by Johnsrud: the method of claim 1, further comprising:
	identifying the transaction type based on payment details in the received data message, (See [0096] which describes how a server receives data messages and then decides which way to route the messages based on user preferences.)
	the payment details including...a blockchain address and digital signature for the blockchain transaction. (See [0050] which describes a private key required to access a blockchain. This private key is a digital signature. Then see [0080] which describes how a block includes information that confirms "in what sequence" transactions became active on the blockchain. This broadly constitutes an "address".) Johnsrud teaches that 
	Johnsrud includes limitations that explicitly teach that a blockchain includes an
address and a digital signature. Johnsrud however, does not disclose the following limitations while Rodkev does teach the following limitations:
	the payment details including a primary account number for the credit card transaction, an account number and routing number for the wire transfer, (See [0290] which describes credit card transaction including a credit card number and a transfer of funds from a checking or savings account (or wire transfer) including a routing number and an account number.)
	Rodkey teaches that a credit card transaction includes a credit card number or primary account number and that wire transfer includes an account number and routing number. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the transaction routing server that has 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863.  The examiner can normally be reached on M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692